Citation Nr: 1735253	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-28 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder.

2.  Entitlement to service connection for headaches, to include as due to an acquired psychiatric disability.

3.  Entitlement to service connection for multiple sclerosis.

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for a neck disability.    

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for tinnitus.    



REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1974 to February 1975, and on active duty from November 1975 to May 1977, with additional National Guard service.   

These matters come before the Board of Veterans' Appeals (Board) from January 2011 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the Veteran initially filed a claim for entitlement to service connection for depression.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  In light of this determination and the evidence of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been re-characterized as stated on the title page.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, e.g., lay statement dated November 2010; VA psychiatric examination dated August 2016.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Veteran's claims for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with unspecified depressive disorder; migraine headaches; a back disability; and a neck disability; but not with multiple sclerosis.  

2.  The Veteran demonstrated certain psychiatric symptoms during military service, to include mood disturbances; the competent and probative evidence of record establishes that the Veteran's depressive disorder is causally related to service.

3.  The competent and probative evidence of record establishes that the Veteran's migraine headaches are caused by his psychiatric disability.  

4.  The Veteran demonstrated an abnormal clinical evaluation of the spine upon his exit from service; the most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's back disability was incurred in or is otherwise etiologically related to service.

5.  The most competent, probative evidence of record fails to demonstrate that the Veteran experienced an in-service injury or event related to his cervical spine; the most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's neck disability was incurred in or is otherwise etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for depressive disorder have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for multiple sclerosis have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a back disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for a neck disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claims.

Entitlement to Service Connection

The Veteran is currently seeking entitlement to service connection for those disabilities as set forth on the title page.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).   Establishing secondary service connection requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

Thus, the Board will analyze the evidence of record against the criteria set forth above.  The Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Psychiatric Disability

The Board first turns to the Veteran's psychiatric claim.

At the outset, the Board finds competent evidence of the claimed disability.  Specifically, the Veteran was diagnosed with unspecific depressive disorder following VA examination in August 2016.  Said diagnosis is corroborated by the additional evidence of record, including VA treatment records and the Veteran's Social Security Administration (SSA) file.  See, e.g., VA treatment record dated August 2015; see generally SSA records.  Accordingly, the Board finds that the first Shedden element has been met.

Further, the Board finds competent and credible evidence that the Veteran's psychiatric symptoms onset during active duty.  

To that end, the Veteran has represented that certain psychiatric symptoms first presented during military service, to include flashbacks, anxiety, fear, and sleep disturbances.  See lay statement dated December 2010.  Generally, a veteran is competent to report that which he perceives through the use of his senses, including symptoms capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Veteran's testimony is largely corroborated by the additional evidence of record.  Available service treatment records (STRs) include a March 1977 psychiatric evaluation which concluded that the Veteran "appear[ed] to be experiencing chronic occupational maladjustments (due to immaturity and possible personality disorder)."  Additionally, in a May 2016 lay statement, the Veteran's sister indicated that the Veteran was social and friendly prior to service.  However, the Veteran's demeanor began to change during service, and upon his separation from active duty, he presented as sad and depressed.  Since that time, the Veteran has continued to experience such symptoms as nightmares, social impairment, and exaggerated startle responses.  Taken in combination, the Board finds that the above stands as competent and credible evidence that the Veteran's psychiatric symptoms onset during service, such that the second Shedden element has been met.

Finally, the Board finds competent evidence of a nexus between the Veteran's in-service symptoms and his current disability.  In this regard, the August 2016 VA examiner opined that the Veteran's current disability "more likely than not began in military service [and continued] uninterrupted to the present."  In doing so, the examiner documented the Veteran's history of relevant symptomatology dating back to military service, to include several in-service reports of behavioral problems and accompanying treatment records.  The VA examiner further considered the additional lay evidence of record, to include the Veteran's own testimony and his sister's lay statement endorsing the presence of symptoms during military service.  Finally, the examiner referenced several academic articles in support of her contention which detail the emergence of mental health symptoms within active duty servicemen.  

The Board affords significant probative value to the August 2016 examiner's opinion, which considers the onset of the Veteran's psychiatric symptoms and the nature of his current disability, as compared against additional supporting evidence such as lay statements and scholarly articles.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  Thus, in the presence of this opinion and in the absence of a negative nexus opinion from the record, the Board finds that the third and final Shedden element has been met.  

As such, the Board finds that service connection for depressive disorder is thus warranted at this time.  38 C.F.R. § 3.102 (2016); see also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Headaches

The Board now turns to the Veteran's claim for entitlement to service connection for headaches.  In this regard, the Veteran has posited that his headaches are causally related to his now service-connected psychiatric disability.  

At the outset, the Board finds competent evidence of the claimed disability.  In doing so, the Board acknowledges that a June 2015 VA examiner declined to assert such a diagnosis, and instead concluded that the Veteran "has never been diagnosed with a headache condition."  However, said conclusion was based solely upon the VA examiner's review of the Veteran's claims file and did not include an in-person examination of the Veteran, despite his capacity to provide competent testimony regarding the existence of his symptoms.  See Layno, 6 Vet. App. at 469; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate or incomplete factual basis).  

Further, the Veteran was subsequently examined in October 2016, upon which a VA examiner diagnosed the Veteran with migraine headaches.  Generally, service connection may be awarded upon evidence that a disability existed at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before a claim is filed must be taken into consideration when determining if the requirement of a current disability has been met).  Further, the October 2016 examiner's diagnosis is supported by the additional evidence of record, including VA treatment records and the Veteran's SSA file.  See, e.g., VA treatment records dated January 2015; see generally SSA records.  Thus, the Board finds competent evidence of the claimed disability in this case.

As such, the Veteran's claim may be granted upon competent evidence that his migraine headaches are caused or aggravated by his service-connected psychiatric disability.  There is one nexus opinion of record in this regard.   

Specifically, the October 2016 VA examiner opined that it was as likely as not that the Veteran's headaches were caused by his depressive disorder.  In support of this contention, the examiner noted that medical research states that patients with mental health conditions are more likely to develop headaches, because pain and mood are regulated by the same part of the brain.  As such, the examiner indicated that it was well-established that mental disorders both cause and aggravate headaches.  Further, the examiner cited the Veteran's reports that his depression caused stress, which often incited headaches.  In light of the above, the examiner thus concluded that the Veteran's migraine headaches are brought on by his depressive disorder.

The Board affords significant probative value to the October 2016 examiner's opinion, which assesses the known relationship between headaches and depression against the Veteran's testimony regarding his symptomatology.  See Prejean, 13 Vet. App. at 448-49; Nieves-Rodriguez, 22 Vet. App. at 302-04.  In light of this opinion, and in the total absence of a negative nexus opinion from the record, the Board thus concludes that the Veteran's migraine headaches are causally related to his psychiatric disability.  

Accordingly, the Veteran's claim for entitlement to service connection for migraine headaches is hereby granted.   

Multiple Sclerosis

Next, the Board turns to the Veteran's multiple sclerosis claim.

Here, the threshold question is whether the Veteran actually has the disability for which service connection is being sought; specifically, multiple sclerosis.  In the absence of proof of a present disability, there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the evidence of record does not demonstrate that the Veteran has been diagnosed with multiple sclerosis  at any time during the pendency of this appeal.  McClain, 21 Vet. App. at 319.  Instead, the extensive medical evidence of record, to include VA treatment records spanning November 2009 to January 2016;  the Veteran's treatment records from his various periods of incarceration; and the Veteran's SSA file; are entirely silent for a diagnosis of, or treatment for, multiple sclerosis.  As such, the Board does not find that competent evidence of a current disability exists.

In reaching this conclusion, the Board is cognizant of the Veteran's contention that he has had multiple sclerosis since 1984.  See representative's statement dated April 2012.  However, the Veteran lacks the appropriate medical training and expertise to diagnose a medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Further, the claims file contains private treatment records stemming from October 1977, none of which offer any such diagnosis.  See Wishard Hospital treatment records.  

As the most probative evidence of record reflects that the Veteran was not diagnosed with multiple sclerosis at any time during the pendency of this claim, the claim must be denied and no further discussion concerning in-service incurrence, nexus, or presumptive service connection is required.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Back Disability

The Board now turns to the Veteran's back claim.

In doing so, the Board first finds competent evidence of a current disability.  Although the Veteran has not undergone VA back examination to date, available treatment records denote a longstanding diagnostic history of lumbar scoliosis.  See, e.g.,  private treatment records dated December 2005; VA treatment records dated April 2010, May 2010, and September 2015).  Additionally, the Veteran was awarded SSA benefits in March 2010 for a primary diagnosis of discogenic and degenerative disorders of the back.  The Board finds that these records stand as competent evidence of the claimed disability, such that the first Shedden element has been met.  

The Board further finds competent evidence of an in-service injury.  Although the Veteran has not provided testimony regarding an in-service back injury, his March 1977 exit examination denotes an abnormal clinical evaluation of the spine.  The Board finds that this examination, which was administered by a medical professional, stands as competent evidence of an in-service injury sufficient to satisfy the second Shedden element.   

However, the claims file is entirely devoid of a medical opinion linking the Veteran's current disability to his military service.  In the absence of any such opinion, the Board is precluded from asserting that a nexus exists in this case.  Accordingly, the Veteran's claim must be denied.

Briefly, the Board acknowledges that the Veteran has not undergone VA back examination to date.  Typically, a VA medical examination is required for a service connection claim only when there is: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the third factor, the Court has held that this element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and a veteran's service.  Such relevant evidence includes, but is not limited to, medical evidence suggesting a nexus but which is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 79. 

In light of the above, the Board does not find that a VA examination is warranted at this time.  Here, the claims file contains competent evidence of an in-service back injury and a current disability.  Yet, the record does not contain any evidence indicative of a link between the two, other than the Veteran's implicit assertion that such a nexus exists.  However, a veteran is not entitled to a VA examination based solely upon his own conclusory statements indicating a relationship between an in-service illness or injury and a present disability.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Instead, the record must contain some other factual basis supporting the veteran's statements.  Id. at 1278; see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  As the claims file contains only a conclusory generalized lay statement suggesting a nexus between the Veteran's current disability and service, a VA examination is not warranted at this time.  Waters, 601 F.3d at 1278-1279.  

Accordingly, the Veteran's claim for entitlement to service connection for a back disability is hereby denied.  

Neck Disability 

Finally, the Board turns to the Veteran's neck claim.

First, the Board finds competent evidence of the claimed disability.  Following VA examination in September 2012, the Veteran was diagnosed with degenerative disc disease of the cervical spine.  Said diagnosis is corroborated by the additional evidence of record, to include VA and private treatment records.  See also SSA records dated December 2003 (noting moderate, multilevel degenerative disc disease of the cervical spine with varying degrees of foraminal stenosis); VA treatment records dated June 2016 (noting multilevel degenerative disc disease).  Accordingly, the Board finds that the first Shedden element has been met.

However, the Board does not find competent evidence of an in-service injury or event.  To that end, the Veteran has provided no testimony regarding a relevant in-service neck injury to date.  Further, available STRs, which span the entirety of the Veteran's active duty service, reveal no complaints or diagnoses of a neck condition or the treatment thereof.  Additionally, the Veteran's March 1977 exit examination denotes a normal clinical evaluation of the cervical spine.  As such, the Board does not find competent evidence an in-service injury or event sufficient to satisfy the second Shedden element.  

In the absence of such evidence, further inquiry into the nexus requirement is not required at this time.  Nonetheless, the Board briefly acknowledges that the sole nexus opinion of record indicates no causal nexus between the Veteran's current disability and his military service.  In September 2012, a VA examiner opined that the Veteran's disability was less likely than not incurred in or caused by his military service.  In doing so, the examiner noted that the Veteran's STRs are silent for known neck or cervical spinal injury or complaints.  In the absence of any known injury, it is unlikely that the Veteran's current degenerative disc disease could be linked to his military service some 33 years prior.  To do so would be to discount the 33 years of potential injury, and wear and tear, to the Veteran's cervical spine.  Further, the Veteran's separation examination contained no complaints of neck pain.

Instead, the first significant complaints of chronic neck pain did not appear in the record until 2010, with some prior reports of pain appearing between 2003 and 2005.  As such, the examiner concluded that it was less likely than not that the Veteran's current disability was due to his one and half years in service, with an onset nearly 26 years later.  To assume a clinical correlation to active duty, especially in the absence of a known injury, was not medically reasonable.  Further, the record contained no evidence of an ongoing neck condition between 1977 and 2003.  The Board affords significant probative value to this opinion, which is founded upon a complete assessment of the Veteran's medical history, to include his military service and the onset of neck pain nearly three decades later.  See Prejean, 13 Vet. App. at 448-49; Nieves-Rodriguez, 22 Vet. App. at 302-04.  

As such, the Board does not find competent evidence of an in-service event or injury, or of a nexus between the Veteran's service and his current disability.  Thus, the Veteran's claim must be denied.  

ORDER

Entitlement to service connection for depressive disorder is granted.

Entitlement to service connection for migraine headaches is granted.

Entitlement to service connection for multiple sclerosis is denied.  

Entitlement to service connection for a back disability is denied.  

Entitlement to service connection for a neck disability is denied.  


REMAND

The Veteran is additionally seeking entitlement to service connection for bilateral hearing loss and tinnitus.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

In this regard, the Board notes that the Veteran underwent VA audiological examinations in July 2010 and February 2013.  Upon examination, both examiners declined to diagnose the Veteran with bilateral hearing loss or tinnitus.  Said opinions are largely supported by the additional evidence of record, during which the Veteran neither demonstrated nor reported ongoing hearing loss or tinnitus.  See, e.g., VA treatment records dated November 2009 and October 2010; see generally SSA records.  

However, subsequent VA treatment records include the Veteran's reports of a recent worsening of the claimed disabilities.  See VA treatment records dated April 2016 and May 2016.  VA is obligated to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, the Board finds that a remand is now warranted such that the current nature and severity of the Veteran's claimed audiological disabilities may be properly assessed.  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159 (c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from January 2016 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Provide the Veteran with a new VA audiological examination to assess the nature and etiology of the claimed bilateral hearing loss and tinnitus.  The claims file, including service treatment records (to include the examination at service separation), must be sent to the examiner for review.  The examiner must be provided full access to the Veteran's Virtual VA and VBMS files.  

The audiologist should first indicate whether the Veteran has demonstrated bilateral hearing loss (per VA regulations) and/or tinnitus at any time during the pendency of these claims.    

The audiologist should then offer an opinion as to the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral hearing loss began in service, was caused by service, or is otherwise related to service? 
   
b.  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed tinnitus began in service, was caused by service, or is otherwise related to service?

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



[CONTINUED ON NEXT PAGE]



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


